           Case 3:17-cv-03695-MMC Document 185 Filed 12/04/18 Page 1 of 10



 1   THOMAS R. BURKE (Bar No. 141930)                         SIMON J. FRANKEL (Bar No. 171552)
     DAVIS WRIGHT TREMAINE LLP                                Email: sfrankel@cov.com
 2   505 Montgomery Street, Suite 800                         ALEXA HANSEN (Bar No. 267271)
 3   San Francisco, CA 94111                                  Email: ahansen@cov.com
     Telephone:(415) 276-6500                                 ETHAN FORREST (Bar No. 286109)
 4   Facsimile: (415) 276-6599                                Email: eforrest@cov.com
     Email: thomasburke@dwt.com                               ABIGAIL P. BARNES (Bar No. 313809)
 5                                                            Email: abarnes@cov.com
     AMBIKA K. DORAN (pro hac vice)
                                                              COVINGTON & BURLING LLP
 6   DAVIS WRIGHT TREMAINE LLP
                                                              1 Front Street, 34th & 35th Floors
     1201 Third Avenue, Suite 2200
 7                                                            San Francisco, CA 94111
     Seattle, WA 98101
                                                              Telephone:(415) 591-6000
     Telephone:(206) 757-8030
 8                                                            Facsimile: (415) 955-6552
     Facsimile: (206) 757-7030
 9   Email: ambikadoran@dwt.com                               SARI REGINA SHARONI (pro hac vice)
                                                              COVINGTON & BURLING LLP
     BRENDAN CHARNEY (Bar No. 293378)
10                                                            620 8th Avenue
     DAVIS WRIGHT TREMAINE LLP
                                                              New York, NY 10018
11   865 South Figueroa Street, Suite 2400
                                                              Telephone:(212) 841-1229
     Los Angeles, CA 90017
                                                              Email: ssharoni@cov.com
12   Telephone:(213) 633-6800
     Facsimile: (213) 633-6899
13   Email: brendancharney@dwt.com
14   Attorneys for Defendants
     REVEAL FROM THE CENTER FOR INVESTIGATIVE
15   REPORTING; MATT SMITH; and AMY WALTERS
16                                   UNITED STATES DISTRICT COURT
17                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

18   PLANET AID, INC., and LISBETH                        Case No. 3:17-cv-03695-MMC
     THOMSEN,
                                                          DEFENDANTS’ OPPOSITION TO
19                                                        PLAINTIFFS’ MOTION TO EXCLUDE
                    Plaintiffs,
                                                          EVIDENCE PURSUANT TO FEDERAL
20
                                                          RULE OF EVIDENCE 611(a)
            v.
21                                                        Judge: Hon. Maxine M. Chesney
     REVEAL, CENTER FOR INVESTIGATIVE                     Date:     January 18, 2019
22
     REPORTING, MATT SMITH, and AMY                       Time:     9:00 a.m.
23   WALTERS,                                             Location: San Francisco Courthouse
                                                                    Courtroom 7 – 19th Floor
24                  Defendants.                                     450 Golden Gate Avenue
                                                                    San Francisco, CA 94102
25                                                        Action Filed:        August 25, 2016
                                                          Action Transferred: June 28, 2017
26

27

28

      OPPOSITION TO MOTION TO EXCLUDE EVIDENCE PER FEDERAL RULE OF EVIDENCE 611(a) - CASE NO. 3:17-CV-03695-MMC
               Case 3:17-cv-03695-MMC Document 185 Filed 12/04/18 Page 2 of 10



 1   I.        INTRODUCTION

 2             This Court should deny Plaintiffs Planet Aid, Inc. and Lisbeth Thomsen’s motion to exclude the

 3   declarations and testimony of Harrison Longwe, Marko Zebiah, Kandani Ngwira, and Patrick Goteka—

 4   four individuals who submitted declarations in support of Defendants’ Special Motion to Strike pursuant

 5   to California’s anti-SLAPP statute (“anti-SLAPP Motion”). Dkts. 115, 116, 117, 126.

 6             Plaintiffs’ motion to exclude is premature and moot. Plaintiffs seek to exclude these witnesses

 7   “at trial,” but the parties are currently litigating whether the Court should strike Plaintiffs’ complaint

 8   pursuant to California’s anti-SLAPP statute. Also, although Plaintiffs claim to have attempted to locate

 9   or engage these declarants in discovery, Plaintiffs actually have not used any of the available means to

10   obtain the non-party discovery now at issue. For example, Plaintiffs have not attempted to serve

11   discovery on these individuals under the Hague Convention—to which Malawi has acceded. Nor have

12   they tried to reach Mr. Goteka through the specific contact information Defendants have provided.

13   Further, Defendants have already agreed to produce documents responsive to Plaintiffs’ discovery

14   requests that are in Mr. Ngwira’s possession. Having failed to take needed steps to seek discovery they

15   claim has been denied, Plaintiffs cannot plausibly complain at this stage that witnesses should be

16   excluded. In any event, as explained below, Federal Rule of Evidence 611(a), on which Plaintiffs

17   primarily rely for their exclusion argument, is inapplicable at this posture.

18             Plaintiffs’ alternative requests also fail. First, they claim under Federal Rule of Civil Procedure

19   56(d) that certain evidence essential to opposing the anti-SLAPP motion is unavailable to them, so the

20   Court must deny or stay decision on the anti-SLAPP motion. But a Rule 56(d) ruling is entirely

21   premature, as Judge Corley is actively working with the parties to ensure Plaintiffs get the discovery

22   they need. And contrary to Rule 56(d)’s requirements, Plaintiffs have neither filed an affidavit of

23   unavailable facts, nor even specified any facts that would be essential to their opposition. Second,

24   Plaintiffs argue that the Court should issue letters rogatory under the Hague Convention if it denies

25

26

27

28
                                                             2
          OPPOSITION TO MOTION TO EXCLUDE EVIDENCE PER FEDERAL RULE OF EVIDENCE 611(a) - CASE NO. 3:17-CV-03695-MMC
              Case 3:17-cv-03695-MMC Document 185 Filed 12/04/18 Page 3 of 10



 1   Plaintiffs’ other requests. But these letters are unnecessary because Plaintiffs can serve discovery in
 2   Malawi per the Hague Service Convention. 1
 3   II.      STATEMENT OF ISSUE TO BE DECIDED
 4            Plaintiffs’ motion asks the Court to decide whether to exclude all evidence, including
 5   declarations and testimony, from four people on whom Plaintiffs have not attempted to serve discovery.
 6   III.     STATEMENT OF RELEVANT FACTS
 7            Defendants filed their anti-SLAPP Motion on July 2, 2018. Dkt. 107. In support of that Motion,
 8   Plaintiffs submitted fifteen declarations, including from four individuals who are not parties to this case:
 9   Harrison Longwe (Dkt. 116), Marko Zebiah (Dkt. 117), Kandani Ngwira (Dkt. 115), and Patrick Goteka
10   (Dkt. 126). Plaintiffs claim they have tried to contact these four declarants. 2 But Plaintiffs have
11   apparently not tried to serve discovery on Messrs. Longwe, Zebiah, and Ngwira, all Malawi residents,
12   under the Hague Service Convention. Further, Defendants gave Plaintiffs specific contact
13   information—the name and email address of a designated individual at Transparency International (a
14   global anti-corruption organization)—through which they can reach Mr. Goteka. See Decl. of Ambika
15   K. Doran, Ex. A. Plaintiffs have not tried reaching Mr. Goteka using that information. Rather, they sent
16   a message to a general intake email address at that organization. Dkt. 167, Ex. D (Rosenthal Decl.).
17   Plaintiffs also ignore the fact that Defendants committed to provide them documents in Mr. Ngwira’s
18   custody, control, or possession. See Dkt. 159 at 10 (“Reveal has already committed . . . to collect and
19   review documents [Mr. Ngwira] possesses.”).
20            Plaintiffs further assert incorrectly that Defendants have “refused” to produce discovery for
21   Messrs. Longwe and Goteka. Dkt. 166 at 3-4. In fact, Defendants agreed to produce extensive
22

23   1
       Plaintiffs also state in passing that an unspecified declarant was “convicted of a criminal offense.”
24   They do not explain why that allegation is relevant to their Motion and do not rely on it in their
     argument. For these reasons, and because whether a declarant was convicted of a criminal offense is, in
25   fact, irrelevant to Plaintiffs’ Motion, Defendants do not address this claim further.
     2
26     Plaintiffs’ Motion asserts that “several individuals receiv[ed] subpoenas” and replied they are not
     obligated to speak with Plaintiffs. Dkt. 166 at 2. This is irrelevant. These subpoenaed people cannot be
27   the four people at issue in Plaintiffs’ motion, as Plaintiffs contend they cannot serve Messrs. Longwe,
     Zebiah, or Ngwira, or reach Mr. Goteka.
28
                                                            3
         OPPOSITION TO MOTION TO EXCLUDE EVIDENCE PER FEDERAL RULE OF EVIDENCE 611(a) - CASE NO. 3:17-CV-03695-MMC
               Case 3:17-cv-03695-MMC Document 185 Filed 12/04/18 Page 4 of 10



 1   discovery that would include, to the extent they exist and are otherwise relevant and non-privileged,

 2   materials involving Messrs. Longwe and Goteka. Dkt. 159-1 (Doran Decl.). Defendants confirmed

 3   their agreement to produce such discovery at the November 9, 2018 discovery hearing before Magistrate

 4   Judge Corley. See Dkt. 179 (Nov. 9, 2018 Hearing Tr.) at 4-7. Also, Defendants have nearly completed

 5   their review of recordings of interviews with Mr. Longwe that are in their possession, custody, or

 6   control. They anticipate producing those recordings no later than December 12, 2018. See Doran Decl.

 7   at ¶ 3.

 8   IV.       ARGUMENT

 9             A.     The Court Should Deny The Motion to Exclude “at Trial” As Premature.

10             As a threshold point, Plaintiffs ask the Court to exclude the four third-party declarants’ testimony

11   “at trial.” They do not explain why they bring this motion now, during discovery for the anti-SLAPP

12   Motion, as opposed to closer to trial. Where no trial date has been set and discovery has not yet ended, a

13   motion to exclude is premature. Fernandez v. Taser Intern., Inc., No. C 06-4371, 2008 WL 4775779, at

14   *3 (N.D. Cal. Oct. 27, 2008) (denying motion to exclude expert witness evidence because discovery had

15   not yet concluded); Sloan v. Oakland Police Dep’t, No. C 00-4117, 2005 WL 8156888, at *8 (N.D. Cal.

16   Mar. 23, 2005) (denying motion in limine because no trial date had been set). 3 At this point, discovery

17   is ongoing, no depositions have been sought or taken, and no trial date has been set. Plaintiffs’ motion

18   is entirely premature.

19             B.     Plaintiffs Have Not Attempted to Use the Available Means of Non-Party Discovery.

20             As further grounds for denying Plaintiffs’ motion, Plaintiffs have made no efforts to obtain the

21   discovery at issue. First, Plaintiffs contend erroneously that Messrs. Longwe, Zebiah, and Ngwira, all

22   Malawi residents, are not subject to process under the Hague Convention—but in fact, they are, as both

23   that treaty and the case law hold. Second, Plaintiffs contend they cannot reach Mr. Goteka, but they

24

25   3
       See also U.S. v. Aiyaswamy, No. 15-CR-00568, 2017 WL 1365228, at *3 (N.D. Cal. Apr. 14, 2017)
26   (denying motion to preclude introduction of out-of-court statements as premature because court did not
     know what statements the party would seek to introduce); Dong Ah Tire & Rubber Co., Ltd. v.
27   Glasforms, Inc., No. C 06-3359, 2008 WL 3916093, at *3 n.4 (denying motion to preclude witness
     testimony at trial as premature when depositions had not yet concluded).
28
                                                            4
         OPPOSITION TO MOTION TO EXCLUDE EVIDENCE PER FEDERAL RULE OF EVIDENCE 611(a) - CASE NO. 3:17-CV-03695-MMC
              Case 3:17-cv-03695-MMC Document 185 Filed 12/04/18 Page 5 of 10



 1   have not used the specific contact information Defendants gave them. Third, the motion with respect to

 2   Mr. Ngwira is moot because Defendants have agreed to review and produce documents in his

 3   possession.

 4                    1.      Plaintiffs Have Not Attempted to Serve Messrs. Longwe, Zebiah, and Ngwira
                              Under the Hague Service Convention.
 5

 6            Plaintiffs complain that they cannot take discovery of Messrs. Longwe, Zebiah, and Ngwira

 7   because “they are not subject . . . to process available under the Hague Convention.” Dkt. 166 at 2.

 8            Plaintiffs are wrong. Malawi is a signatory to the Hague Service Convention. 4 See Lipenga v.

 9   Kambalame, No. GJH-14-3980, 2015 WL 9484473, at *1 (D. Md. Dec. 28, 2015). Per the Convention’s

10   terms, Malawi has designated the Registrar of the High Court of Malawi as the Central Authority to

11   receive service requests. See Malawi—Central Authority & practical information, Hague Conference on

12   Private International Law, https://www.hcch.net/en/states/authorities/details3/?aid=287. Malawi has

13   since complied with requests for service from the United States. E.g., Lipenga, 2015 WL 9484473, at

14   *1 (stating Plaintiffs sent a service request to the Malawian Central Authority per the Hague Convention

15   and, less than one month later, the Central Authority confirmed receipt and stated it would effect service

16   by the end of the week). So Messrs. Longwe, Zebiah, and Ngwira are all subject to process under the

17   Hague Service Convention because they are Malawi residents. As Plaintiffs have not followed this

18   process, their concern about not being able to take discovery of these witnesses is premature and cannot

19   support a motion to exclude.

20

21

22

23
     4
       Malawi acceded to the Convention in 1972 and, in the absence of any objections from member states,
24
     the Convention entered into force in Malawi that same year. See Convention on the Service Abroad of
25   Judicial and Extrajudicial Documents in Civil or Commercial Matters art. 28, opened for signature Nov.
     15, 1965, 20 U.S.T. 361, 658 U.N.T.S. 163. At that point, Malawi became a “party” to the
26   Convention—i.e., it consented to be bound by its terms. See Vienna Convention on the Law of Treaties
     art. 2, opened for signature May 23, 1969, 1155 U.N.T.S. 331.
27

28
                                                            5
         OPPOSITION TO MOTION TO EXCLUDE EVIDENCE PER FEDERAL RULE OF EVIDENCE 611(a) - CASE NO. 3:17-CV-03695-MMC
              Case 3:17-cv-03695-MMC Document 185 Filed 12/04/18 Page 6 of 10




 1                    2.      Plaintiffs Have Not Reached Out to Mr. Goteka Through the Specific
                              Contact Information Defendants Provided.
 2

 3            With respect to Mr. Goteka, who is in hiding because he fears for his life, Plaintiffs complain
 4   that they were “directed . . . to Transparency International, which has responded that they cannot provide
 5   any information relating to Goteka.” Dkt. 166 at 3; see also Dkt. 126 at 18-20 (Goteka Decl.). 5 In fact,
 6   Defendants provided Plaintiffs with a specific contact within that organization who can facilitate
 7   communications with Mr. Goteka. Doran Decl., Ex. A. But Plaintiffs apparently have not attempted to
 8   reach out to this individual. Instead, they sent an email to Transparency International’s general e-mail
 9   address. See Dkt. 167, Ex. D (Rosenthal Decl.). Yet again, Plaintiffs cannot ignore straightforward
10   means of discovery and seek instead to exclude evidence entirely.
11                    3.      Plaintiffs’ Argument Regarding Discovery from Mr. Ngwira is Moot.
12            Plaintiffs’ argument concerning an inability to serve discovery on Mr. Ngwira fails because
13   Defendants have already agreed to collect, review, and produce documents in Mr. Ngwira’s possession,
14   custody, or control. See Dkt. 159, at 10. They remain willing to do so.
15            C.      Federal Rule of Evidence 611(a) Does Not Apply Here.
16            Contrary to Plaintiffs’ arguments, Federal Rule of Evidence 611(a) does not support excluding
17   evidence at this posture. Rule 611(a) provides courts considerable discretion to determine the order in
18   which parties adduce proof, to admit summaries of other admissible evidence, and to otherwise direct
19   the order and mode of presenting evidence and examining witnesses. See United States v. Kenny, 645
20   F.2d 1323, 1334 (9th Cir. 1981); United States v. Anekwu, 695 F.3d 967, 981 (9th Cir. 2012). But
21   contrary to Plaintiffs’ position, the Rule “does not directly provide a basis for excluding otherwise
22   admissible evidence.” U.S. ex rel. Poong Lim/Pert v. Dick Pacific/Ghemm, No. 3:03–CV–00290, 2006
23   WL 568321, at *2 (D. Alaska Mar. 7, 2006); see also 4 Jack B. Weinstein & Margaret A. Berger,
24   Weinstein’s Federal Evidence § 611.02[2][a][i] (2d ed. 2018); 28 Charles Alan Wright & Victor James
25

26   5
       Plaintiffs may mock Mr. Goteka’s fear for his life, see Dkt. 166 at 3, but such derision is wholly
27   inappropriate from a counsel who casually joked in court, on the record, about not being “allowed to
     bring my silencer on the plane.” Dkt. 179 (Nov. 9, 2018 Hearing Tr.) at 103:1-3.
28
                                                            6
         OPPOSITION TO MOTION TO EXCLUDE EVIDENCE PER FEDERAL RULE OF EVIDENCE 611(a) - CASE NO. 3:17-CV-03695-MMC
              Case 3:17-cv-03695-MMC Document 185 Filed 12/04/18 Page 7 of 10



 1   Gold, Fed. Prac. & Proc. Evid. § 6163 (2d ed. 2018) (“Rule 611 provides no basis for excluding what is

 2   otherwise admissible evidence.”); 2-VI Moore’s Federal Rules Pamphlet § 611.6 (Matthew Bender

 3   2017); United States v. Colomb, 419 F.3d 292, 297 (5th Cir. 2005). Rather, “it is Rule 403 and not Rule

 4   611 that supplies the power” to exclude evidence. Colomb, 419 F.3d at 297.

 5            Plaintiffs cite no cases excluding evidence pursuant to Rule 611(a). Rather, Plaintiffs rely on In

 6   re Gulf Oil/Cities Services Tender Offer Litigation, 776 F. Supp. 838, 839 (S.D.N.Y. 1991), to assert

 7   that Rule 611(a) permits a court to preclude a party from calling a witness for live testimony if the party

 8   refuses a reasonable request to produce a witness under its control, and in so doing forces the opposing

 9   party to use a deposition.

10            Gulf Oil does not apply here. In that case, the witness—an individual defendant under the

11   corporate defendant’s control—agreed to testify for the defendant’s case in chief but refused to do so for

12   the plaintiff’s case in chief. Id. The Court precluded the defendant from using that witness’s live

13   testimony but did not preclude the parties from introducing the witness’s deposition. Id. Here, by

14   contrast, the four third-party declarants are neither under Defendants’ control, nor have they refused to

15   appear to testify live for Plaintiffs’ case in chief. Plaintiffs have not attempted to serve the four

16   declarants with process and have not reached out to Mr. Goteka through the already provided contact

17   information. Also, Gulf Oil has only been applied to preclude live testimony—not all evidence from a

18   witness—when the parties have depositions of the witness in question. 6 Here, no witness has been

19

20
     6
       See, e.g., Buchwald v. Renco Grp., Inc., No. 13-cv-7948, 2014 WL 4207113, at *2 (S.D.N.Y. Aug. 25,
21   2014) (“Any witnesses that [d]efendants intend to examine live at trial must be made available to testify
     during the [plaintiffs’] case . . . [otherwise] both . . . will be limited to the use of that witness’s
22
     deposition testimony.”); Niebur v. Town of Cicero, 212 F. Supp. 2d 790, 806-07 (N.D. Ill. 2002)
23   (excluding live testimony from witness who refused to appear at trial and testify for plaintiffs’ case in
     chief, but allowing plaintiffs to read witness’s deposition into the record); Maran Coal Corp. v. Societe
24   Generale De Surveillance S.A., No. 92 CIV. 8728, 1996 WL 11230, at *2 (S.D.N.Y. Jan. 10, 1996) (“To
     the extent defendants lack the power to produce the witnesses at trial, [plaintiff] will have to rely on
25   their deposition testimony.”). See also Adams v. Raintree Vacation Exchange, LLC, No. 10 C 3264,
     2011 WL 4538546, at *6 n.3 (N.D. Ill. Sept. 29, 2011) (distinguishing from Gulf Oil because witness at
26
     issue submitted a declaration that was properly before the court to support a specific area of inquiry in
27   an evidentiary hearing, the case was far from trial, and the court had all the evidence it needed to rule on

28
                                                            7
         OPPOSITION TO MOTION TO EXCLUDE EVIDENCE PER FEDERAL RULE OF EVIDENCE 611(a) - CASE NO. 3:17-CV-03695-MMC
              Case 3:17-cv-03695-MMC Document 185 Filed 12/04/18 Page 8 of 10



 1   deposed, much less called for live testimony. Indeed, the district court cases that have relied on Gulf Oil
 2   were either at the pre-trial motion in limine stage, or the post-trial motions phase. 7 Plaintiffs’ other cited
 3   cases also do not support their position. Neither R.B. Matthews, Inc. v. Transamerica Transp. Servs.,
 4   Inc., 945 F.2d 269 (9th Cir. 1991), nor Iorio v. Allianz Life Ins. Co. of N.A., No. 05cv633, 2009 WL
 5   3415689 (S.D. Cal. Oct. 21, 2009) even mentions Rule 611(a). In both of these cases, the court
 6   precluded witnesses’ live testimony but allowed their depositions to enter the trial record. R.B.
 7   Matthews, Inc., 945 F.2d at 272; Iorio, 2009 WL 3415689, at *6. Accordingly, the question of whether
 8   to preclude the declarants from giving live testimony is entirely premature.
 9            D.      Plaintiffs’ Alternative Requested Relief Is Not Appropriate Here.
10            In the alternative, Plaintiffs seek additional relief in the form of denying Defendants’ anti-
11   SLAPP motion in its entirety under Federal Rule of Civil Procedure 56(d) or requesting that this Court
12   issue Letters Rogatory for the four declarants. Both requests are unfounded.
13                    1.      Plaintiffs Have Not Satisfied the Requirements of Rule 56(d).
14            There is no plausible basis for the Court to “deny Defendants’ Special Motion to Strike under
15   Rule 56.” Dkt. 166 at 8. Rule 56(d) states that “[i]f a nonmovant shows by affidavit or declaration that,
16   for specified reasons, it cannot present facts essential to justify its opposition” a court may defer
17   considering the motion or deny it. Fed. R. Civ. P. 56(d). A Rule 56(d) ruling would be entirely
18   premature at this juncture: Judge Corley is actively working with the parties to make sure Plaintiffs get
19   the discovery they need to oppose Defendants’ anti-SLAPP Motion. Dkt. 179 (Nov. 9, 2018 Hearing
20   Tr.) at 8. This process is ongoing, and briefing and argument on Defendants’ Motion have been paused
21   pending resolution of discovery disputes.
22            Further, Plaintiffs have not provided the affidavit required by Rule 56(d), specifying the
23   unavailable facts they believe are “essential” to justify their opposition. See Michelman v. Lincoln Nat’l
24

25   the issue before it); Aristocrat Leisure Ltd. v. Deutsche Bank Trust Co. Americas, 262 F.R.D. 293, 302
     (S.D.N.Y. 2009) (holding Gulf Oil did not apply where witness was not a party to the dispute).
26
     7
       See, e.g., Buchwald, 2014 WL 4207113 (deciding pre-trial motion in limine); Niebur, 212 F. Supp. 2d
27   at 799 (deciding post-trial motions for judgment as a matter of law and new trial); Maran Coal Corp.,
     1996 WL 11230, at *2 (deciding pre-trial motion in limine).
28
                                                            8
         OPPOSITION TO MOTION TO EXCLUDE EVIDENCE PER FEDERAL RULE OF EVIDENCE 611(a) - CASE NO. 3:17-CV-03695-MMC
             Case 3:17-cv-03695-MMC Document 185 Filed 12/04/18 Page 9 of 10



 1   Life Ins. Co., 685 F.3d 887, 899 (9th Cir. 2012) (holding such affidavits required for Rule 56(d)

 2   requests). Neither have they provided any specific information that would allow the Court to assess

 3   what facts are both (1) unavailable to Plaintiffs because of the purported unavailability of these four

 4   declarants and (2) essential for Plaintiffs arguments to defeat the anti-SLAPP motion. For this reason

 5   alone, Plaintiffs’ Rule 56(d) request must be denied. See id. (affirming denial of Rule 56(d) request due

 6   to party’s failure to submit the required supporting affidavit); Long v. Playboy Enters. Int’l, Inc., 565 F.

 7   App’x 646, 648 (9th Cir. 2014) (same); Sabow v. American Seafoods Co., 737 F. App’x 322, 324 (9th

 8   Cir. 2018) (same).

 9          Not only have Plaintiffs not provided the affidavit required by the Rule, at this juncture, they

10   could not possibly do so. The required affidavit must explain why the facts the non-moving party claims

11   are “essential” are not available to that party. Ashley v. City & Cty. of San Francisco, No. 12-cv-00045,

12   2013 WL 12172622, at *2 (N.D. Cal. Oct. 7, 2013); Bowlin v. Goodwill Indus. of Greater Easy Bay,

13   Inc., No. 12-cv-01593, 2013 WL 269131, at *2 (N.D. Cal. Jan. 24, 2013). As explained above, (1)

14   Plaintiffs have not even tried to get the discovery they claim they have been denied, and (2) Judge

15   Corley is assisting the parties to ensure that Plaintiffs are provided the discovery that is “essential” to

16   their opposition, a process that is still ongoing. So Plaintiffs could not possibly claim any purportedly

17   “essential” facts are “unavailable” at this point. See Martinez v. Columbia Sportswear USA Corp., 553

18   F. App’x 760, 761 (9th Cir. 2014) (holding district court did not abuse discretion by denying Rule 56(d)

19   request because “plaintiff had not diligently pursued even basic discovery”); Johnson v. Hewlett-

20   Packard Co., 546 F. App’x 613, 615 (9th Cir. 2013) (stating appellants’ failure to file supporting

21   affidavit was “[t]he most obvious indication of lack of diligence” (alteration in original) (citation

22   omitted)).

23                  2.      Letters Rogatory Are Unnecessary.

24          As explained above in Section IV.B.1, Malawi is a party to the Hague Service Convention, so

25   Plaintiffs can serve any Malawian witness under that Convention’s processes. See Lipenga, 2015 WL

26   9484473, at *1. Plaintiffs have not tried to do so. This alone makes the burden of Letters Rogatory

27   completely unnecessary.

28
                                                           9
       OPPOSITION TO MOTION TO EXCLUDE EVIDENCE PER FEDERAL RULE OF EVIDENCE 611(a) - CASE NO. 3:17-CV-03695-MMC
            Case 3:17-cv-03695-MMC Document 185 Filed 12/04/18 Page 10 of 10



 1   V.     CONCLUSION
 2          For the reasons explained above, the Court should deny Plaintiffs’ Motion to Exclude Evidence
 3   Pursuant to Federal Rule of Evidence 611(a).
 4

 5

 6

 7
     DATED: December 4, 2018                             Respectfully submitted,
 8
                                                         DAVIS WRIGHT TREMAINE LLP
 9                                                       THOMAS R. BURKE
                                                         AMBIKA K. DORAN
10                                                       BRENDAN CHARNEY
11
                                                         COVINGTON & BURLING LLP
12                                                       SIMON J. FRANKEL
                                                         ALEXA HANSEN
13                                                       ETHAN FORREST
                                                         ABIGAIL P. BARNES
14                                                       SARI REGINA SHARONI
15

16                                                       By: /s/ Alexa Hansen
                                                              Alexa Hansen
17                                                       Attorney for Defendants
                                                         REVEAL FROM THE CENTER FOR
18                                                       INVESTIGATIVE REPORTING; MATT SMITH;
19                                                       and AMY WALTERS

20

21

22

23

24

25

26

27

28
                                                          10
       OPPOSITION TO MOTION TO EXCLUDE EVIDENCE PER FEDERAL RULE OF EVIDENCE 611(a) - CASE NO. 3:17-CV-03695-MMC
